   Case 4:19-cv-00151-RSB-BKE Document 81 Filed 04/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 PHILLIP BRADLEY HUNNINGS,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-151

        v.

 ST. PAUL MERCURY INSURANCE
 COMPANY,

                Defendant.

                                            ORDER

       On February 25, 2021, after being advised by the parties that all claims in the case had

settled, the Court administratively closed the above-captioned case but provided the parties a

thirty-day period to present, at their option, a dismissal judgment pursuant to Federal Rule of Civil

Procedure 41(a)(2), incorporating the terms of the settlement, so the Court could retain jurisdiction

to enforce the agreement. (Doc. 79.) The parties have since filed a Joint Stipulation of Dismissal

with Prejudice, in which they stipulate that all claims of Plaintiff against Defendant should be

dismissed in their entirety with prejudice, with each party to bear its own legal fees and costs.

(Doc. 80.) Accordingly, the Court DIRECTS the Clerk of Court to REOPEN this action,

DISMISSES WITH PREJUDICE all claims against St. Paul Mercury Insurance Company, and

DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 30th day of April, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
